An unpub|ishlzd order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

CARLOS OTERO, No. 64119
Appellant,

THE STATE OF NEVADA,  L E 
Respondent. QC`[ 23 2013

" ne:=urv cLeR»<
ORDER DISMISSING APPEAL

This is a proper person appeal from an order of the district
court denying a motion to dismiss for lack of subject matter jurisdiction.
Eighth J udicial District Court, Clark County; Douglas Smith, Judge.

Because no statute or court rule permits an appeal from an
order denying a motion to dismiss for lack of subject matter jurisdiction,
we lack jurisdiction. Castillo v. State, 106 Nev. 349, 352, 792 P.2d 1133,
1135(1990). Accordingly, we d

ORDER this appeal DISMISSED.

/\Ka»\ »@Mi\ , J.

Hardesty

J. Qi'\Q»fl.i’*M/»‘ , J.
d

     
  

ll s

Parraguirre

Cherry

cc: Hon. Douglas Smith, District Judge
Carlos Otero
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

SuPREME Coun'r
oF
NEvADA

(o) 1947A  ‘=

 

/9-6/<>/75